DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are currently pending and have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.JP 2020-061999, filed on March 31, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable  by Brady (US 10241516).
Claim 1:
Brady teaches:
An unmanned delivery system comprising:
(Brady - [Col 2, Ln. 62-64] - "This disclosure describes a system in which autonomous ground vehicles (“AGVs”) are utilized to transport items to specified locations (e.g., user's residences, etc.).”)

an unmanned delivery machine that travels autonomously on a road without a driver and
(Brady – [Col. 2, Ln. 62-63] – “ autonomous ground vehicles ("AGVs") are utilized to transport items [Col. 3, Ln. 20-24] - "The transportation vehicles may be any type of mobile machine, such as a truck, car, watercraft, aircraft, etc., and control of the mobile machine may be manual (e.g., a driver) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.)." [Col. 57, Ln. 40-43] – “AGVs that follow roadways, sidewalks, etc. may encounter obstacles (e.g., construction, blocked pathways, etc.) for which a different route may be calculated and taken.”)

is able to store luggage in a plurality of storage portions
(Brady - [Col. 4, Ln. 67 - Col. 5, Ln. 4] - "an AGV in a pickup area may include multiple storage compartments that contain items for multiple users, wherein each storage compartment is associated with an access code for a user.")

which are closed by a door portion
(Brady - [Col. 17, Ln. 26-29] - "More specifically, the storage compartments 257A and 257B each include respective doors 275A and 275B on hinges 276A and 276B, as well as respective locking mechanisms 277A and 277B.")

which is able to be opened and closed in accordance with a delivery instruction statement; and
(Brady - [Col. 17, Ln. 26-29] - "More specifically, the storage compartments 257A and 257B each include respective doors 275A and 275B on hinges 276A and 276B, as well as respective locking mechanisms 277A and 277B." [Col. 17, Ln. 32-55] - "the two storage compartments 257A and 257B may allow the AGV 200B to securely transport different items for different user orders and/or to have a separate storage compartment for different environmental or other needs (e.g., one of the storage compartments may be refrigerated, etc.). For example, an AGV may receive items from a transportation vehicle that are to be delivered to two different delivery locations as separately stored in the storage compartments 257A and 257B. ... A separate access code or other mechanism may be utilized for opening each of the storage compartments, so that each user may only access or otherwise receive the item(s) that are part of their delivery")

a management device that manages an operation of the unmanned delivery machine.
(Brady - [Col. 2, Ln. 67 Col. 3, Ln. 7] - "A management system may be configured to communicate (e.g., wirelessly) with the transportation vehicles and/or AGVs. In various implementations, the general activities of the transportation vehicles and/or AGVs (e.g., related to the delivery and/or receiving of items, the travel to and from the designated delivery and/or receiving areas, etc.) may be coordinated by the management system." [Col. 73, Ln. 25-32] – “The various methods and systems as illustrated in the figures and described herein represent example implementations. The methods and systems may be implemented in software, hardware, or a combination thereof in other implementations. Similarly, the order of any method may be changed and various elements may be added, reordered, combined, omitted, modified, etc ., in other implementations.)

Claim 2:
Brady teaches the limitations associated with Claim 1.  Additionally, Brady teaches:

wherein one or more pieces of luggage of which a delivery destination is in a predetermined area are stored in each of the plurality of storage portions included in one unmanned delivery machine.
(Brady - [Col. 4, Ln. 67 - Col. 5, Ln. 4] - "an AGV in a pickup area may include multiple storage compartments that contain items for multiple users, wherein each storage compartment is associated with an access code for a user." [Col. 9, Ln. 6-9] - "The package routing operation 165 may receive an indication of the destination to which each packed shipment set should be routed from a central control system.")

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (US 10241516), as applied to claim 1, in view of Amato (US 20190354931).

Claim 3:
Additionally, Brady teaches:

further comprising a recognition device configured to recognize a label including identification information for identifying the luggage 
(Brady - [Col. 12, Ln. 47 - Col. 13, Ln. 1] - "The storage compartment 257 may also include an image capture sensor 273 … the sensor 273 and/or a separate item identification sensor may include a bar code scanner or other technology that is utilized to determine an identification of an item that is being placed, or has been placed, in the storage compartment 257. For example, a sensor including a bar code scanner or other identification technology may be located with or as part of the other sensors 271-274, on the door 275, as part of the user interface 211, or otherwise positioned so as to scan or otherwise identify an item as it is being placed or is otherwise within the storage compartment 257.")

Brady does not explicitly teach, however Amato, in the same field of endeavor, teaches that:
the label (of Brady) is attached to the luggage.
(Amato - [0095] - "The informed delivery data storage server 215.1 may also be configured to generate machine-readable indicia, such as a barcode 275 or 2D-matrix-code 275, which includes both transmittal information, and also the additional user-entered custom data, such as text, URLs, or links to data files, that is associated with enhanced digitally informed delivery. The details of this are discussed further below. The generated barcode 275 may be downloaded to the sender's DISPS 205, enabling the sender to print the barcode 275 or 2D-matrix-code 275 and attach it to the delivery item 202."

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Autonomous Ground Vehicle Delivery System of Brady the digitally informed delivery system of Amato in order to enhance the convenience and efficiency of linking deliverable items and electronic information as disclosed in Amato [0006].

Claim 4:
Brady in combination with the references taught in Claim 3, teach those respective limitations.
Brady further teaches:
wherein the identification information is barcode information for identifying the luggage, and
(Brady –[Col. 8, Ln. 16-20] – “The delivery container may also include a unique identifier, such as a bar code, QR code, unique number, etc., to enable tracking and identification of the delivery container and association of items placed into the delivery container.”)

wherein the recognition device is an imaging device that images the corresponding storage portion.
(Brady - [Col. 7,  Ln. 48-62] - " the storage areas of the transportation vehicles and/or storage compartments of the AGVs may each include a unique identifier, such as a bar code, QR code, unique number, etc., to enable tracking, identification, and/or association of items placed in each of the storage areas and/or storage compartments. ... Scanning of the storage area or storage compartment and/or the picked item may be utilized to associate and track the item with the storage area and the transportation vehicle or the storage compartment and the AGV.")

Claim 5:
Brady in combination with the references taught in Claim 4, teach those respective limitations.
Brady further teaches:

wherein the identification information is attached to a position which is able to be imaged by the imaging device in a state in which the luggage is stored in the storage portion.
(Brady - [Col. 12 Ln. 59 Col. 13, Ln. 1] - "In various implementations, the sensor 273 and/or a separate item identification sensor may include a bar code scanner or other technology that is utilized to determine an identification of an item that is being placed, or has been placed, in the storage compartment 257. For example, a sensor including a bar code scanner or other identification technology may be located with or as part of the other sensors 271-274, on the door 275, as part of the user interface 211, or otherwise positioned so as to scan or otherwise identify an item as it is being placed or is otherwise within the storage compartment 257.”

Claim 6:
Brady in combination with the references taught in Claim 4, teach those respective limitations.
Brady further teaches:

wherein the management device includes a recognition unit configured to recognize the luggage stored in the storage portion and
(Brady - "[Col. 12, Ln. 47 - Col. 13, Ln. 1] - ""The storage compartment 257 may also include an image. In various implementations, the sensor 273 and/or a separate item identification sensor may include a bar code scanner or other technology that is utilized to determine an identification of an item that is being placed, or has been placed, in the storage compartment 257. For example, a sensor including a bar code scanner or other identification technology may be located with or as part of the other sensors 271-274, on the door 275, as part of the user interface 211, or otherwise positioned so as to scan or otherwise identify an item as it is being placed or is otherwise within the storage compartment 257. … The image capture sensor 273 may also be used to capture images or and/or detect the presence or absence of items within the storage compartment 257. For example, the image capture sensor 273 may be used to capture images to identify the type of object located within the storage compartment 257 and/or to identify or record video/images of access within the storage compartment 257. "

the storage portion in which the luggage is stored on the basis of an image of the storage portion captured by the imaging device.
(Brady - [Col. 54, Ln. 27-41] - "For example, as described above with respect to FIG. 1, the transportation vehicle, individual storage areas (e.g., bins), AGVs and/or storage compartments may include unique identifiers, such as a bar code, QR code, unique number, etc., to enable tracking, identification and association of items placed into the storage areas and/or storage compartments. Scanning of the identifiers for the storage areas/storage compartments and the picked items may result in the items becoming associated with the storage areas/storage compartments and tracked with the transportation vehicle, AGVs and/or other autonomous vehicles. In various implementations, the associated data may be synchronized among computing systems of the transportation vehicle, the AGVs, the other autonomous vehicles, the management system, and/or other systems."

Claim 7:
Brady in combination with the references taught in Claim 6, teach those respective limitations.

Brady further teaches:

wherein the recognition unit additionally recognizes a storage device that includes the storage portion in which the luggage is stored on the basis of identification information for identifying the unmanned delivery machine.
(Brady - [Col. 7, Ln. 54-62] - "during a picking operation, an agent or automated system (e.g., robotic) within the materials handling facility may scan the bar code of the storage area or storage compartment and/or scan a bar code or identifier of the picked item as the item is picked and/or placed into the storage area or storage compartment. Scanning of the storage area or storage compartment and/or the picked item may be utilized to associate and track the item with the storage area and the transportation vehicle or the storage compartment (storage portion) and the AGV (storage device)." [Fig. 2A] – showing 257 as the storage portion, and 200A as the storage device.)

Claim 8:
Brady in combination with the references taught in Claim 3, teach those respective limitations.
Brady does not explicitly teach, however Amato, in the same field of endeavor, teaches:

wherein the identification information is tag information for identifying the luggage, and
(Amato - [0095] - "The informed delivery data storage server 215.1 may also be configured to generate machine-readable indicia, such as a barcode 275 or 2D-matrix-code 275, which includes both transmittal information, and also the additional user-entered custom data, such as text, URLs, or links to data files, that is associated with enhanced digitally informed delivery. The details of this are discussed further below. The generated barcode 275 may be downloaded to the sender's DISPS 205, enabling the sender to print the barcode 275 or 2D-matrix-code 275 and attach it to the delivery item 202." [0236] - "In another alternative embodiment, the present system and method may employ light-weight radio frequency chips (such as RFID chips known in the art or to be developed), functioning in substantially the same role as barcodes 275 as described elsewhere in this document. It will be noted that an RFID chip may be affixed in, or included interior to, a delivery item envelope 202, as well as exterior to delivery item 202. Such chips may be imprinted with data (tag information)  and read, by any or all of the delivery item sender, delivery service, and delivery item recipient, using RFID writers and readers known in the art or to be developed." [0264] – “In the specification and / or figures , typical or exemplary embodiments of the system and method have been disclosed . The present invention is not limited to such exemplary embodiments.”)

wherein the recognition device is a sensor that detects the tag information.
(Amato - [0236] - "In another alternative embodiment, the present system and method may employ light-weight radio frequency chips (such as RFID chips known in the art or to be developed), functioning in substantially the same role as barcodes 215 as described elsewhere in this document. It will be noted that an RFID chip may be affixed in, or included interior to, a delivery item envelope 202, as well as exterior to delivery item 202. Such chips may be imprinted with data and read, by any or all of the delivery item sender, delivery service, and delivery item recipient, using RFID writers and readers known in the art or to be developed.")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Autonomous Ground Vehicle Delivery System of Brady the digitally informed delivery system of Amato in order to enhance the convenience and efficiency of linking deliverable items and electronic information as disclosed in Amato [0006].

Claim 9
Brady in combination with the references taught in Claim 3, teach those respective limitations.
Brady further teaches:

wherein the recognition device transmits information of the recognized label to the management device, and
(Brady - [Col. 54, Ln. 33-41] - "Scanning of the identifiers for the storage areas/storage compartments and the picked items 35 may result in the items becoming associated with the storage areas/storage compartments and tracked with the transportation vehicle, AGVs and/or other autonomous vehicles. In various implementations, the associated data may be synchronized among computing systems of the transportation vehicle, the AGVs, the other autonomous vehicles, the management system, and/or other systems."

wherein the management device includes a recognition unit that identifies the luggage on the basis of the information of the label received from the recognition device and updates a delivery list.
(Brady - [Col. 21, Ln. 20-25] - "The management system 326 may be configured, for example, to perform order planning and filling of transportation vehicles 332 and/or AGVs with orders (e.g., at a materials handling facility 330) for transport to locations (e.g., location L1) where AGVs may further transport the items to user specified delivery locations." [Col. 21, Ln. 34-45] - "The management system 326 may also be configured, for example, to communicate with the transportation vehicles 332 and/or AGVs 200. In various implementations, the general activities of transportation vehicles and AGVs, including those related to the planning and implementation of the transportation vehicles and AGVs receiving and transporting items, may be coordinated and/or otherwise controlled by the management system 326. For example, the management system 326 may receive or determine schedule data for the travel of the transportation vehicles and/or AGVs and/or may otherwise direct the distribution and/or receiving of items by transportation vehicles and/or AGVs." [Col. 54, Ln. 33-41] - "Scanning of the identifiers for the storage areas/storage compartments and the picked items 35 may result in the items becoming associated with the storage areas/storage compartments and tracked with the transportation vehicle, AGVs and/or other autonomous vehicles. In various implementations, the associated data may be synchronized among computing systems of the transportation vehicle, the AGVs, the other autonomous vehicles, the management system, and/or other systems.")

Claim 10:
Brady in combination with the references taught in Claim 9, teach those respective limitations.
Brady further teaches:

wherein the management device further includes a schedule determining unit configured to determine a schedule of the unmanned delivery machine
(Brady - [Col. 3, Ln. 3-11] - "the general activities of the transportation vehicles and/or AGVs (e.g., related to the delivery and/or receiving of items, the travel to and from the designated delivery and/or receiving areas, etc.) may be coordinated by the management system. For example, the management system may receive and/or determine schedule data for the travel of the transportation vehicles to and from the designated areas that include the locations where the AGVs will deliver and/or receive the items." [Col. 21, Ln. 41-45] - " the management system 326 may receive or determine schedule data for the travel of the transportation vehicles and/or AGVs and/or may otherwise direct the distribution and/or receiving of items by transportation vehicles and/or AGVs." [Col. 72, Ln. 50-52] – “The management system 326 may be executable by the processor 1700 to implement one or more of the functions of the server system 320. “) 

including a delivery schedule of the luggage on the basis of the delivery list updated by the recognition unit.
(Brady - [Col. 21, Ln. 20-25] - "The management system 326 may be configured, for example, to perform order planning and filling of transportation vehicles 332 and/or AGVs with orders (e.g., at a materials handling facility 330) for transport to locations (e.g., location L1) where AGVs may further transport the items to user specified delivery locations." [Col. 21, Ln. 34-45] - "The management system 326 may also be configured, for example, to communicate with the transportation vehicles 332 and/or AGVs 200. In various implementations, the general activities of transportation vehicles and AGVs, including those related to the planning and implementation of the transportation vehicles and AGVs receiving and transporting items, may be coordinated and/or otherwise controlled by the management system 326. For example, the management system 326 may receive or determine schedule data for the travel of the transportation vehicles and/or AGVs and/or may otherwise direct the distribution and/or receiving of items by transportation vehicles and/or AGVs." [Col. 54, Ln. 33-41] - "Scanning of the identifiers for the storage areas/storage compartments and the picked items 35 may result in the items becoming associated with the storage areas/storage compartments and tracked with the transportation vehicle, AGVs and/or other autonomous vehicles. In various implementations, the associated data may be synchronized among computing systems of the transportation vehicle, the AGVs, the other autonomous vehicles, the management system, and/or other systems.")

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel – US 10479418 – references interchangeable delivery systems for autonomous delivery vehicles

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G GODBOLD whose telephone number is (571)272-5036. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID G. GODBOLD/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628